DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 3/21/2021 has been considered.
Drawings
The drawings filed on 3/21/2021 are acceptable.
Specification
The specification and the abstract of the disclosure filed on 3/21/2021 are acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “the conductive pads being electrically connected to the semiconductor substrate and each having a testing region and a contact region comprising a core contact region and a buffer contact region, wherein along one direction, the conductive pads each have a maximum length less than a sum of a maximum length of the testing region and a maximum length of the buffer contact region; forming conductive vias respectively on the contact regions of the conductive pads” in combination with the remaining claimed features.
Regarding claim 12, the prior art does not disclose “the conductive pads being electrically connected to the semiconductor substrate and each having a contact region and a testing region; performing an electrical circuit testing to the testing region of at least one of the conductive pads, a surface roughness of a surface of the testing region of the at least one of the conductive pads is greater than a surface roughness of a surface of a respective one of the contact regions” in combination with the remaining claimed features.
Regarding claim 17, the prior art does not disclose “the conductive pads being electrically connected to the semiconductor substrate and each having a testing region, a contact region and an alignment mark aligning with an edge of the testing region immediately adjacent to the contact region; 32File:077635usf-i-0C forming conductive vias respectively on the contact regions of the conductive pads” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899